Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing corrections filed on 06/30/2021 are accepted by Examiner.
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a testing system for performing burn-in testing of electronic devices, wherein the system comprises: at least one test chamber for testing the electronic devices under a test temperature range to obtain test-results, the at least one test chamber being doorless and having a frame defining a chamber opening for receiving at least one burn-in board containing the electronic devices; and a tester including: a main frame; a plurality of carrier magazines mounted to the main frame and containing the at. least one burn-in board containing the electronic devices; a door panel at a front end of the tester to allow for access into the tester; and a wail panel disposed on a surface opposite the door panel, wherein the wall panel and the main frame are reieasably securabiy placed adjacent to the chamber opening of the at least one test chamber when the tester is loaded into the at least one test, chamber to provide a jointless door for the at least one test, chamber with an air and temperature seal during testing as recited in claim 1. Claims  2-22 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dangelo et al (pat#7.345.495) disclose Temperature and voltage controlled integrated circuit processes.
Dangelo et al (pat# 7,292,023) disclose system and method for linked slot-level burn-in.
Dangelo et al (Pat# 7,339.387) disclose system and method for linked slot-level burn-in.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/VINH P NGUYEN/Primary Examiner, Art Unit 2867